Citation Nr: 0218020	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-05 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disability.


(The underlying issue of entitlement to service connection 
for a psychiatric disability will be the subject of a 
later decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to June 
1972.

This matter comes before the Board on appeal from a May 
1999 rating decision by the RO that denied an application 
to reopen a previously denied claim of entitlement to 
service connection for a psychiatric disability.  The 
veteran was notified of the action by a letter in June 
1999.

The application to reopen a claim of service connection 
for a psychiatric disability is granted by the decision 
set out below.  The Board is undertaking additional 
development on the underlying issue of entitlement to 
service connection pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When the additional 
evidentiary development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing any response from the veteran, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  In November 1993, the Board denied an application to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disability.

2.  In February 1999, the RO denied an application to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disability.  The veteran was 
notified of the denial by letter that same month, but did 
not initiate an appeal.

3.  Certain new evidence received since the February 1999 
RO denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of a claim of service connection 
for a psychiatric disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a 
previously denied claim of service connection for a 
psychiatric disability has been submitted.  38 U.S.C.A. 
§§ 1110, 5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's current claim of service connection for a 
psychiatric disability is not his first such claim.  By 
rating action of February 1999, the RO denied an 
application to reopen a previously denied claim of service 
connection for a psychiatric disability.  The RO notified 
the veteran of that decision, but he did not initiate an 
appeal, and as a result, the denial became final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).

More recently, by rating action of May 1999, the RO denied 
the veteran's application to reopen the previously denied 
claim of service connection for a psychiatric disability.  
He was informed of the denial and filed the present 
appeal.  

As the February 1999 RO decision is deemed to be final, 
see 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 20.1103, 
the claim may now be reopened only if new and material 
evidence has been submitted since the last final 
disallowance-February 1999.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 
312, 314 (1999).

The Board must address the issue of whether new and 
material evidence has been submitted in the first instance 
because it determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate the claim de novo.  
See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  Once the Board finds that 
no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the 
Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 
C.F.R. § 3.156(a) (2001).  Under that regulation, 
effective for claims filed prior to August 29, 2001, new 
and material evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2002)) (new and material evidence 
is defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen 
was filed prior to August 29, 2001, the new provisions do 
not apply to his claim.

The Board has reviewed the additional evidence associated 
with the claims folders since the February 1999 RO denial, 
and finds that new and material evidence has been 
received.  (The specified basis for the denial of service 
connection in February 1999 was that the veteran had 
submitted duplicative records which did not change the 
previous November 1993 Board determination that the 
veteran's psychiatric disability was not shown to have 
been incurred in service or within one year of discharge 
from service).  The evidence available at the time of the 
February 1999 RO denial included service medical records, 
post-service VA examination and treatment reports, and 
private treatment reports.

The veteran's service medical records show that, in April 
1972, he was hospitalized to rule out an acute psychosis.  
Subsequently, he was recommended for an administrative 
discharge due to a character behavior disorder.

Post-service private treatment and clinic reports since 
October 1972 show that the veteran was examined for 
psychiatric problems.  In January 1988, a dysthymic 
disorder was diagnosed.  In April 1991, schizophrenia was 
diagnosed.

A November 1988 decision from the Social Security 
Administration (SSA) indicates that the veteran was 
awarded SSA benefits for psychiatric disability with an 
onset date of May 1987, the date the veteran alleged he 
could no longer work due to psychiatric disability.

Post-service VA examination, hospital, and outpatient 
treatment reports show that the veteran was treated for 
psychiatric problems since at least April 1980.  In April 
1980, a diagnosis of maladjustment was provided.  In 
December 1981, adjustment disorder with withdrawal and 
paranoid personality were diagnosed.  In March 1988, a 
diagnosis of major affective disorder was provided.  In 
April 1992, dysthymia was diagnosed.  In June 1992, a 
psychotic disorder was diagnosed.

When examined by VA in February 1990, dysthymia was 
diagnosed.  The examiner opined that the veteran's 
psychiatric manifestations were characteristic of passive-
aggressive personality disorder complicated by dysthymia, 
and that such disorders were not considered acquired from 
stress of military duty.

A December 1990 report of an independent medical expert 
(IME) indicates that the veteran was hospitalized during 
service with a diagnosis of transient situational 
disturbance.  The IME opined that these symptoms were 
related to the veteran's preexisting and underlying 
personality disorder.  The IME also opined that the 
veteran did not have a psychosis.

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, 
correspondence from a private physician reflecting the 
possibility that schizophrenia may have had its onset 
during service or within a year after discharge from 
service.  In a statement dated in August 2001, a private 
physician at the Four County Counseling Center, who noted 
that the veteran was first seen at the facility in 1980, 
opined that the veteran had schizophrenia and that the 
only question was the date of onset of psychiatric 
problems, which the physician opined was some time prior 
to 1980.  The veteran's representative claims that this 
statement accounts for various episodes in the veteran's 
life that show the onset of schizophrenia within a time 
period such that service connection should be granted.  In 
other words, the August 2001 physician's statement 
provides information suggesting that the veteran may have 
in fact had a psychiatric disability that met the 
requirements for a presumption of service connection under 
38 C.F.R. §§ 3.307, 3.309 (2001).

The Board finds that the August 2001 private physician's 
statement constitutes evidence that is new and material as 
defined by 38 C.F.R. § 3.156(a).  In short, this evidence 
tends to support the veteran's claim in a manner different 
from the evidence previously of record, particularly with 
respect to the basis for the medical nexus opinion.  What 
is different about the newly received evidence is that it 
now includes a medical opinion on the etiology of 
schizophrenia, which opinion includes a different opinion 
regarding the date of onset.  While it is true that the 
evidence at the time of November 1993 Board denial and 
February 1999 RO denial indicates that schizophrenia from 
which the veteran now suffers did not stem from the 
personality disorder the veteran had in service, the Board 
finds that the August 2001 opinion expands, albeit 
slightly, on the conclusion drawn in the record prior to 
the February 1999 RO denial, and therefore is not merely 
cumulative of evidence previously available.  Paller v. 
Principi, 3 Vet. App. 535, 538 (1992).  Consequently, it 
may be said that the evidence bears directly and 
substantially upon the issue at hand, is neither 
duplicative nor cumulative, and is so significant that it 
must be considered in order to decide fairly the merits of 
the underlying claim.  38 C.F.R. § 3.156(a).  In other 
words, the evidence now tends to provide probative 
information beyond what was known previously.  
Accordingly, the Board concludes that the veteran has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a) (2001).  

In deciding this application to reopen, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
which became effective during the pendency of this appeal.  
This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA - November 
9, 2000 - or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) 
(holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive 
effect).  The VCAA provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).

As noted above, this new law, which was enacted during the 
pendency of the veteran's appeal, clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  In this regard, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett, 8 Vet. App. at 4; Butler, 9 Vet. App. at 167.  
Even the VCAA recognizes this.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2002).  Consequently, because the Board may 
not address the underlying claim until new and material 
evidence has been presented, a remand to have the RO 
address the new law in the context of this specific 
application to reopen is not necessary.  This is 
especially so because of the grant of the application.


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of service connection for a 
psychiatric disability is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

